11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Caliber Oil & Gas, LLC,                       * From the 441st District Court
                                               of Midland County,
                                               Trial Court No. CV54602.

Vs. No. 11-19-00099-CV                        * November 27, 2019

Midland Visions 2000,                         * Opinion by Stretcher, J.
Roger Henderson, and                            (Panel consists of: Bailey, C.J.,
Toney Henderson,                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Caliber Oil & Gas, LLC.